DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on October 26, 2020 is acknowledged.  The traversal is on the ground(s) that the independent claims in Group II have been amended such that they now recite the same invention as claimed in Group I. This argument is persuasive. Accordingly, the requirement to elect between Groups I and II is now withdrawn.
Applicant’s election of Species A1, B6 and C44 in the reply filed on October 26, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Per Applicant’s remarks dated 10/26/2020, claims 8 and 23 are withdrawn as being directed to non-elected species. Additionally, claim 24 is withdrawn as it is directed to the non-elected stimuli types of electric and magnetic stimulation, which are not encompassed by the elected Species B6 of auditory stimulus. The Examiner notes that claim 10 is directed to a motor skill which was one of the unelected species; however, it is recognized that a music skill can encompass motor movements (e.g. playing a 
Claims 1-7, 9-22, and 24-28 are elected and are examined on the merits below.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIGS. 2-3 and 15-23 fail to comply with line and shading requirements of 37 C.F.R. 1.84 (1 and m) and thus do not possess satisfactory reproduction characteristics as required by those sections. See MPEP 608.02. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to because FIG. 21 is labeled as “FIG. 1.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. Please see MPEP 2004, which in part provides guidance as follows:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (see claim 13). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, 9-21, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2016/0066838 A1 to DeCharms (hereinafter “DeCharms”).
	Regarding Claims 1, 12 and 13, DeCharms teaches:
A method of facilitating a mental process (see, e.g., Para. [0058]: “… achieve activation during training of one or more regions of interest … during a process of training … to be used by the second subject in performing training trials … in performing training trials for the activation of a brain region of interest in the second subject”), comprising: 
determining brainwave neural correlates associated with a mental process of a first subject (see, e.g., Para. [0058]: “calculating activation metrics for activity measured for one or more regions of interest in a first subject; logic for comparing a set of calculated activation metrics and selecting a subset of the activation metrics having a superior activation of the one or more regions of interest in that first subject … e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject …”; also see Para. [0282]-[0289] (measurements of the brain can be taken with, e.g., EEG) ; 
processing the brainwave neural correlates with at least one automated processor, to extract at least a modulated neural activity pattern (see, e.g., Para. [0058]: “computer executable logic … the software comprising: logic for calculating activation metrics for activity measured for one or more regions of interest in a first subject; logic for comparing a set of calculated activation metrics and selecting a subset of the activation metrics having a superior activation of the one or more regions of interest in that first subject … e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject …”); and 
subjecting a second subject to a stimulus having a modulation selectively dependent on the modulated neural activity pattern (see, e.g., Para. [0058]: “what next stimulus to communicate to the second subject, b) what next behavior to instruct the second subject to perform, c) when the second subject is to be exposed to a next stimulus, d) when the second subject is to perform a next behavior, e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject, h) performance targets that the second subject is to achieve computed from the measured activity in the first subject, i) a performance measure the second subject's success computed from the measured activity in the first subject; … In another variation, the information communicated to the second subject is a set of instructions and/or stimuli to be used by the second subject in performing training trials. In another variation, the information communicated to the second subject is a set of instructions and/or stimuli to be used by the second subject in performing training trials for the activation of a brain region of interest in the second subject.”).

Regarding Claims 2 and 20, see the same portions of Para. [0058] referenced above in the rejection of claim 1; additionally, see e.g. Paras. [0676] and [0680] (variety of skill learning can be enhanced, including playing an instrument). 

Regarding Claims 3, 7, 18, 21,, in addition to Para. [0058] already discussed above, also see Paras. [0186] (variety of stimulus types including images, sounds, etc.), [0413] and [0534].

Regarding Claim 4, see the same portions of Para. [0058] discussed above; also see Para. [0187], [0198] (generally describing how the information is digitally coded) and 9800 in FIG. 5.

Regarding Claim 5, see Paras. [0286]-[0287] (continuous collection of data), Para. [0363]-[0364] (stimuli is tailored to the particular subject). Additionally, see FIGS. 15B, 16A-16B and Paras. [0145]-[0146].

Regarding Claims 6 and 17, see e.g. “EEG” in Para. [0282].

Regarding Claims 9 and 19, see the portions of Para. [0058] discussed above; also see e.g. “guiding brain activity training” in Para. [0029]. DeCharms’ disclosure of modifying activity in regions of interest of the brain to be more similar to those found from a first subject performing a given activity amounts to brainwave entrainment since it is modifying the brainwaves to be more similar to the monitored brainwaves of the first subject.

Regarding Claims 10-11, see e.g. Paras. [0676] and [0680] (variety of skill learning can be enhanced, including playing an instrument).

Regarding Claim 14, see Para. [0187] (simultaneous multiple frequencies can be used). 

Regarding Claim 15, in addition to Para. [0058] already discussed above, see generally FIG. 1 and step 150.

Regarding Claim 16, see generally elements 110, 120, 125 and 130 in FIG. 1 (the collected data, e.g. EEG data, is clearly input into the processing system).

Regarding Claim 26, in addition to what has already been discussed above, see Paras. [0054], [0056], [0057] and [0060] (second subject may be the same as the first subject).

Regarding Claim 28, see Para. [0559].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 14, 19, 22, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DeCharms in view of US Patent No. 5,356,368 to Monroe (hereinafter “Monroe”).
Regarding Claims 14, 22, 25 and 27, DeCharms teaches the apparatus of claim 13 as discussed above, including audio stimulation, and is considered to further teach claim 14 for the reasons discussed above, but fails to specifically teach a binaural sitmulator, acoustical patterns having a time-varying pattern corresponding to the dynamic neuronal activity patterns, wherein the dynamic neuronal activity patterns have a waveform corresponding to an acquired brainwave, and a plurality of frequency patterns of brainwave activity of a human while engaged in different aspects of the skill or task; and the stimulus comprises a sequence of phases respectively representing the plurality of frequency patterns. Another reference, Monroe, teaches a similar invention in which brainwave entrainment is achieved using particular frequencies of audio stimulation used specifically to e.g. induce and maintain a desired level of consciousness (see, e.g., the abstract and Col. 1 lines 42-65) including binaural beats from a binaural stimulator (see, e.g., Col. 1 lines 51-65 and Col. 4 lines 21-66) at multiple simultaneous frequencies (see, e.g., Col. 1 lines 51-65 and Col. 2 lines 5-16 and Col. 2 lines 53-56) corresponding specifically to acquired EEG brainwave recordings (see same portions cited above) including sequences of different frequencies based on frequency patterns corresponding to different aspects of the skill/task (see Col. 4 line 67 through Col. 5 line 9; also see Col. 8 lines 60-63). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify DeCharms to include a binaural sitmulator, acoustical patterns having a time-varying pattern corresponding to the dynamic neuronal activity patterns, wherein the dynamic neuronal activity patterns have a waveform corresponding to an acquired brainwave, and a plurality of frequency patterns of brainwave activity of a human while engaged in different 

Regarding Claims 9 and 19, DeCharms is considered to teach these claims as discussed in the § 102 rejections above. However, in the interest of being thorough, Monroe teaches a similar invention in which brainwave entrainment is achieved using particular frequencies of audio stimulation used specifically to e.g. induce and maintain a desired level of consciousness (see, e.g., the abstract and Col. 1 lines 42-65). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify DeCharms to produce brainwave entrainment using particular frequencies of audio stimulation, as taught by Monroe, because it would advantageously allow for inducing and maintaining a desired level of consciousness, e.g. while learning a skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Junkin et al. ‘268: see abstract, Paras. 2 and 59;
Reiner ‘652: see abstract, Paras. 6, 8, 19, 30, 31;
Eatough et al. ‘841: see Paras. 2, 15, 18-26;
Chang ‘854: see title, Paras. 7, 22-24, 38, 57;
Tam ‘537: see title, abstract, Paras. 3, 5, 6, 17, 50-54;
Mann ‘706: see abstract, Paras. 8-10, 75, 90;
Coleman ‘655: see Paras. 318, 360, 433;
Springer et al. ‘003: see Paras. 5-7 and 47.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, January 29, 2021